The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Status of claims
The amendment filed on July 13, 2022 is acknowledged. Claims 1-98, 100-101, and 114-116 have been canceled and Claims 107-108, 110-111, 113 and 119 have been withdrawn. Claims 99, 102-106, 109, 112, 117-118 and 120 are under examination in the instant office action. 
Applicants' arguments, filed on July 13, 2022, have been fully considered but they are moot in view of new ground of rejection necessitated by the amendments (i.e., changing the definitions of Rd and Z6 in independent claim 112, thereby excluding the species rejected in the previous action).  
In view of the amendments, examination is further extended to the following scope of compounds defined by formula (VII) wherein Ring T is 
    PNG
    media_image1.png
    130
    134
    media_image1.png
    Greyscale
, Rd is H or methyl, A6 is fluoro-substituted phenyl, R16 and R17 are hydrogen, and Z6 is halo such as Br since the elected species, 
    PNG
    media_image2.png
    128
    283
    media_image2.png
    Greyscale
is free of prior art as indicated in the previous action and the species rejected in the previous action had been excluded by the amendments. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied in view of the amendments.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 99, 102-103, and 112 are rejected under 35 U.S.C. 102(b) as being anticipated by US 2004/0209897 (hereafter: Vernier).
Vernier discloses the following compound: 2-bromo-1-[1-(4-fluorophenyl)-5-methyl-1H-pyrazol-4-yl]ethanone (
    PNG
    media_image3.png
    151
    328
    media_image3.png
    Greyscale
)([1019]), which is a species of formula (VII), wherein Ring T is 
    PNG
    media_image1.png
    130
    134
    media_image1.png
    Greyscale
;; Rd is H or methyl, A6 is fluoro-substituted phenyl; R16 and R17 are hydrogen, Z6 is bromo (halo).
As such, the instant claims are anticipated by Vernier  

	
Allowable Subject Matter
Claims 104-106, 109, 117-118 and 120 are objected to as being dependent from a rejected base claim (claim 112), but would be allowable to the extent of the elected invention if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As  stated in the previous action, the following scope of a subgenus defined by the formula (VII) appears to be free of prior art: a compound of formula VII, wherein Ring T is 
    PNG
    media_image1.png
    130
    134
    media_image1.png
    Greyscale
; A6 is halogen substituted phenyl, Z6 is NRcRc wherein two Rc groups are taken together with atom which they are attached to form a 5- to 6-membered heterocyclic; R16 and R17 are hydrogen; and Rd are hydrogen or C1-C10 alkyl. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611